EXHIBIT 10.6

THIRD AMENDMENT TO
REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of
March 31, 2003 (the “Amendment”), is entered into by and between CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company, in its capacity as
administrative agent and collateral agent for the Lenders under the Agreement
referenced below (“Agent”), the Lenders party thereto, and GARDENBURGER, INC.,
an Oregon corporation (“Borrower”).  Capitalized terms used and not otherwise
defined herein are used as defined in the Agreement (as defined below).

WHEREAS, the Agent, Lenders and Borrower have entered into that certain
Revolving Credit and Term Loan Agreement dated as of January 10, 2002 (as
amended, supplemented, modified and/or restated from time to time, the
“Agreement”), together with a First Amendment to the Agreement dated as of
September 30, 2002 and a Second Amendment to the Agreement dated as of
December 31, 2002;

WHEREAS, the Borrower has requested that Agent and Lenders amend certain
provisions of the Agreement, all as provided herein; and

WHEREAS, subject to satisfaction of the conditions set forth herein, Agent and
the Lenders are willing to amend the Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

SECTION 1.           Amendment.  For purposes of the covenants set forth in
paragraph 3 of Annex I of the Agreement and for no other purpose, the said
paragraph shall be and hereby is amended and restated and replaced in its
entirety effective as of March 31, 2003, to read in full as follows:

“3)          Fixed Charge Coverage Ratio

The Fixed Charge Coverage Ratio for each Quarterly Test Period shall not be less
than 1.25:1.00; provided, however, that the Fixed Charge Coverage Ratio for the
Quarterly Test Period ending on March 31, 2003 shall not be less than
1.125:1.00.”

SECTION 2.           Conditions.  This Amendment shall be subject to
satisfaction of the following conditions precedent, after giving effect to this
Amendment:  (a) the representations and warranties contained herein and in all
other Loan Documents shall be true and correct in all material respects as of
the date hereof, except for such representations and warranties limited by their
terms to a specific date; (b) no Default or Event of Default shall be in
existence; (c) Borrower shall have delivered to the Agent an executed original
copy of this Amendment and

 

 

--------------------------------------------------------------------------------


 

each other agreement, document or instrument reasonably requested by the Agent
in connection with this Amendment; (d) (i) the holders of the Subordinated Debt
and Borrower shall have amended the relevant fixed charge coverage ratio
covenant contained in the Note Purchase Agreement to be identical to, or less
restrictive than, the terms of the Agreement as amended hereby, all in form and
substance satisfactory to Agent, or Borrower shall provide written evidence to
Agent that this condition is already satisfied pursuant to the Note Purchase
Agreement, and (ii) the holders of the Subordinated Debt shall have consented in
writing to this Amendment, in form and substance satisfactory to Agent, and none
of the provisions of this Amendment shall be a default or event of default under
the Note Purchase Agreement or with respect to the Subordinated Debt;
(e) Borrower shall have paid to Agent all fees, costs and expenses owed to
and/or incurred by the Agent and Lenders arising in connection with the Loan
Documents and/or this Amendment; and (f) all proceedings taken in connection
with the transactions contemplated by this Amendment and all documentation and
other legal matters incident thereto shall be satisfactory to the Agent.

SECTION 3.           Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Agreement and other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended. 
Except as expressly set forth herein, this Amendment shall not be deemed to be a
waiver, amendment or modification of any provisions of the Agreement or any
other Loan Document or any right, power or remedy of Agent or Lenders, or
constitute a waiver of any provision of the Agreement or any other Loan
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to Agent and/or Lenders whether under the Agreement, the
other Loan Documents, at law or otherwise.  All references to the Agreement
shall be deemed to mean the Agreement as modified hereby.  This Amendment shall
not constitute a novation or satisfaction and accord of the Agreement and/or
other Loan Documents, but shall constitute an amendment thereof.  The parties
hereto agree to be bound by the terms and conditions of the Agreement and Loan
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Loan Documents to the “Loan Agreement” or “Credit
Agreement” shall mean and be a reference to the Agreement as amended and
modified by this Amendment.

SECTION 4.           Representations.  Borrower hereby represents and warrants
to Agent and Lenders as follows:  (i) it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) the execution, delivery and performance by it of this
Amendment and all other Loan Documents executed and/or delivered in connection
herewith are within its powers, have been duly authorized, and do not contravene
(A) its articles of organization, operating agreement, or other organizational
documents, or (B) any applicable law; (iii) no consent, license, permit,
approval or authorization of, or registration, filing or declaration with any
Governmental Authority or other Person, is required in connection with the

 

2

--------------------------------------------------------------------------------


 

execution, delivery, performance, validity or enforceability of this Amendment
or any other Loan Documents executed and/or delivered in connection herewith by
or against it; (iv) this Amendment and all other Loan Documents executed and/or
delivered in connection herewith has been duly executed and delivered by it;
(v) this Amendment and all other Loan Documents executed and/or delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (vi) after giving effect to this Amendment, it is
not in default under the Loan Documents and no Default or Event of Default
exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (vii) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date.

SECTION 5.           Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Each party
agrees that it will be bound by its own facsimile signature and that it accepts
the facsimile signature of each other party.  The descriptive headings of the
various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof or thereof.  Whenever the context and construction so require,
all words herein in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

(b)   This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the
Agreement.  This Amendment shall be considered part of the Agreement and shall
be a Loan Document for all purposes under the Agreement and other Loan
Documents.

(c)   This Amendment, the Agreement and the Loan Documents constitute the final,
entire agreement and understanding between the parties with respect to the
subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto.  There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.

(d)   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

(e)   Borrower may not assign, delegate or transfer this Amendment or any of its
rights or obligations hereunder.  No rights are intended to be created under
this Amendment for the benefit of any third party donee, creditor or incidental
beneficiary of Borrower or any Guarantor.  Nothing contained in this Amendment
shall be construed as a delegation to Agent or Lenders of Borrower’s or any
Guarantor’s duty of performance, including, without limitation, any duties under
any account or contract in which Agent has or Lenders have a security interest
or Lien.  This Amendment shall be binding upon the Borrower and its respective
successors and assigns.

(f)    The Borrower shall pay all costs and expenses incurred by Agent and
Lenders or any of their affiliates, including, without limitation, documentation
and diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses (including, without limitation, UCC and judgment and tax lien
searches and UCC filings and fees for post-Closing UCC and judgment and tax lien
searches) and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this Amendment
and the documents, agreements and instruments contemplated hereby and all
related agreements, documents and instruments, and all of the same shall be part
of the Obligations.  If Agent, any Lender or any of their affiliates uses
in-house counsel for any of the purposes set forth above the Borrower expressly
agrees that its Obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Person in its sole discretion for the work performed.

(g)   Borrower hereby (i) agrees that this Amendment shall not limit or diminish
the obligations of Borrower under the Loan Documents, (ii) reaffirms its
obligations under each of the Loan Documents to which it is a party, and (iii)
agrees that each of such Loan Documents remains in full force and effect and is
hereby ratified and confirmed.

(h)   All representations and warranties made in this Amendment shall survive
the execution and delivery of this Amendment and no investigation by Agent or
Lenders shall affect such representations or warranties or the right of Agent or
Lenders to rely upon them.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Revolving
Credit and Term Loan Agreement to be executed by their respective officers
thereunto duly authorized, as of the date first above written.

 

LENDER/AGENT:

 

CAPITALSOURCE FINANCE LLC

 

By:  /s/Steven A. Museles

Name:     Steven A. Museles

Title:       Senior Vice President

 

BORROWER:

 

GARDENBURGER, INC.

 

By:  /s/Lorraine Crawford                  

Name:     Lorraine Crawford

Title:       Vice President, Finance and Corporate Controller

 

 

5

--------------------------------------------------------------------------------